Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about September 23, 2004, which, after a hearing, dismissed petitioner’s application for custody of the subject child with prejudice, unanimously affirmed, without costs.
The court’s determination that it was in the best interests of the child to deny custody to petitioner, her paternal grandmother, was amply supported by the evidence (see Matter of Luz Maria V., 23 AD3d 192 [2005], lv denied 6 NY3d 710 [2006]). The record shows that the foster mother has provided a positive *265environment for the child, tends to her special needs, and has expressed a desire to adopt the child, while petitioner visited the child once since her placement. It is also noteworthy that the Family Court previously made a finding of neglect against petitioner with regard to her grandchildren, including the subject child, and denied petitioner’s separate application to adopt her other grandchildren, which denial was affirmed by this Court (see Matter of Rita T. v Commissioner of Admin. for Children's Servs. of City of N.Y. 49 AD3d 327 [2008]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Lippman, PJ., Williams, Moskowitz and Acosta, JJ.